NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BIN SHEN,                                       No.    14-73046

                Petitioner,                     Agency No. A200-269-614

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Bin Shen, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the BIA’s conclusion that, even if credible,

Shen failed to demonstrate the harm he experienced in China rose to the level of

persecution. See He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (applicant must

show “substantial evidence of further persecution” apart from spouse’s forced

abortion); Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (evidence did

not compel the conclusion that petitioner suffered past persecution). Substantial

evidence also supports the BIA’s conclusion that Shen did not establish a fear of

future persecution in China based on the past family planning incidents. See Gu,

454 F.3d at 1022 (9th Cir. 2006) (petitioner did not “present compelling, objective

evidence demonstrating a well-founded fear of persecution.”). Thus, his asylum

claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                   14-73046